Harrison, J.
There was a judgment in the district court for claimants in this case, on an appeal from the action of the county board of Douglas county, on a claim of Charles B. Keller and others presented against the county, which, in error proceedings to this court, was affirmed. (See Douglas County v. Keller, 43 Neb., 635.) A motion was afterwards filed in behalf of the county to set the judgment aside, which, on hearing, was overruled. To review such ruling error was prosecuted for. the county, and on presentation here the judgment of the lower court was affirmed (see Douglas County v. Keller, 48 Neb., 317), and on motion a rehearing was granted, pursuant to which, in the regular course, the case has been again submitted. As this case presents the same points for settlement as have been determined in the case of Stenberg v. State, 50 Neb., 127, following the conclusions therein, the judgment herein must be
Reaffirmed.